McCullen, J.
There are special circumstances in this case which seem to me to warrant an examination even as to the issue of negligence. The plaintiff claims to have been hit by a pipe which fell from a window in the hotel operated by the defendant. The liability of the defendant necessarily depends upon its connection with the occurrence. It is necessary for plaintiff to find out precisely where the pipe came from and what caused it to fall; if it was thrown, who threw it. The plaintiff claims to have no knowledge of the circumstances attending the fall of the pipe; he says he was merely standing on the sidewalk in front of the hotel when the pipe came from one of the windows and struck him on the side of the head. The motion is granted as to items 1, 2 and 3, which are modified to read as follows: to prove the cause of the falling of the pipe and the attendant facts. The defendant is directed to attend for examination accordingly by J. Edward Saltzman, its .president, at Special Term, Part II, on December 15,1944, 2:00 p.m. and to produce for use pursuant to section 296 of the Civil Practice Act such of the records and documents referred to in the notice of motion as relate to the subject matter of the examination.